Name: Commission Regulation (EEC) No 116/83 of 17 January 1983 on arrangements for imports into Ireland of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 83 Official Journal of the European Communities No L 16/ 15 COMMISSION REGULATION (EEC) No 116/83 of 17 January 1983 on arrangements for imports into Ireland of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 The importation into Ireland of the product-category originating in China and specified in the Annex hereto shall be subject to the quantitative limit given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped from China into Ireland before the date of entry into force of this Regulation and not yet released for free circula ­ tion, shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date. 2 . All quantities of products shipped from China on or after 1 January 1983 and released for free circula ­ tion shall be deducted from the quantitative limits laid down . This quantitative limit shall not, however, prevent the importation of products covered by it, but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to Ireland from the date of entry into force of this Regu ­ lation are subject to the double-checking system esta ­ blished by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 2007/82 (2), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulation (EEC) No 3664/81 (3), set provisional quantitative limits on imports into certain Community regions, of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas consultations yielded a mutually acceptable result and it is therefore necessary to set a final quanti ­ tative limit for the products of category 13 for the year 1983 and to cancel the provisional quantitative limits . Whereas the quantities of the products in question exported from China between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits which has been introduced for 1983 ; Whereas this quantitative limit does not prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , Article 3 Regulation (EEC) No 3664/81 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . (  ) OJ No L 345, 31 . 12 . 1979 , p. 1 . (2) OJ No L 216, 24. 7. 1982, p. 1 . ( 3) OJ No L 366, 22 . 12 . 1981 , p . 10 . No L 16/ 16 Official Journal of the European Communities 20 . 1 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountry Member States Units Quantitative limits from 1 January to 31 December 1983 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's girls ' and infants ' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres China IRL 1 000 pieces 40